



Exhibit 10.2
MYLAN N.V.
2003 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT
[ ] (the “Optionee”) is granted, effective as of the grant date [ ], options
(the “Options”) to purchase ordinary shares (the “Shares”) of Mylan N.V. (the
“Option Shares” or “Shares”) pursuant to the 2003 Long-Term Incentive Plan, as
amended to date (the “Plan”) of Mylan N.V. (the “Company”) in respect of the
Optionee’s service as a member of the Board. The Options are subject to the
terms and conditions set forth below and in the Plan, which is a part of this
Stock Option Agreement (this “Award Agreement”). To the extent that there is a
conflict between the terms of the Plan and this Award Agreement, the terms of
the Plan shall govern. Any term not defined herein shall have the meaning
assigned to such term in the Plan.
1.Exercise Price: $[ ] per Option Share.
2.    Number of Option Shares: [ ]
3.    Type of Option: [ ]
4.    Vesting: The Options granted hereunder will become vested on the first
anniversary of the grant date (the “Vesting Date”), subject to the Optionee’s
continued service as a member of the Board as of the Vesting Date and the terms
of the Plan and the Award Agreement. Subject to Section 7, unless otherwise
determined by the Board or the Committee, as applicable, in its sole discretion,
in the event the Optionee’s service as a member of the Board terminates prior to
the Vesting Date, all Options shall terminate and be cancelled immediately as of
the date of such termination of service. For purposes of this Award Agreement,
service as a member of the board of directors of the ultimate parent company of
the Company shall be deemed to be service as a member of the Board.
5.    Exercise of Option: Options may be exercised in accordance with the rules
contained in Article VI, Section 6.04 Option Exercise Procedures, of the Plan.
6.    Expiration Date: Unless otherwise determined by the Board or the
Committee, as applicable, in its sole discretion, the Options granted hereunder
shall expire at 12:01 a.m. Eastern Standard Time on the tenth (10th) annual
anniversary of the grant date, unless earlier exercised.
7.    Change in Control: Notwithstanding anything to the contrary in the Plan,
in the event of a Change in Control, the treatment of the Options shall be
determined by the Board or the Committee, as applicable, in its sole discretion;
provided that, in connection with the consummation of the transactions
contemplated by the Business Combination Agreement between the Company, Pfizer
Inc., Upjohn Inc. and the other parties thereto, dated as of July 29, 2019 (the
“BCA”, and such transactions, the “Proposed Combination”), the Options shall be
subject to the terms of the BCA, provided further that, in the event that
immediately following the consummation of the Proposed Combination the Optionee
does not serve as a member of the board of directors of Viatris, the Options
shall become fully vested and exercisable as of immediately prior to the
consummation of the Proposed Combination.
8.    Limitation of Liability of the Board: The Optionee agrees that the
liability of the officers and the Board to the Optionee under this Agreement
shall be limited to those actions or failure to take actions which constitute
self-dealing, willful misconduct or recklessness.
9.    Data Privacy: The Optionee hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this document by and among, as applicable, the
Company, its Affiliates and its Subsidiaries (“the Company Group”), for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee also:
(a)    understands that the Company Group holds certain personal information
about him or her, including, but not limited to, the Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, compensation, nationality, any Option Shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Option Shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”);
(b)    understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Optionee’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Optionee’s country;
(c)    that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting the Optionee’s local human
resources representative;
(d)    authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Optionee may elect to deposit any Option Shares
acquired;
(e)    understands that Data will be held only as long as is necessary to
implement, administer and manage the Optionee’s participation in the Plan;
(f)    understands that the Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Optionee’s local human resources
representative; and
(g)    understands that refusing or withdrawing consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
the Optionee’s refusal to consent or withdrawal of consent, the Optionee may
contact his or her local human resources representative.
10.    Law Governing: This Award Agreement shall be governed by and construed
under the internal laws of the Commonwealth of Pennsylvania.


